Citation Nr: 1415612	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  11-19 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis barbae (PFB).

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The Veteran served on active duty from July 1988 to September 1989.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska.   

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that the virtual folder contains copies of VA outpatient treatment records dated subsequent to the May 2011 statement of the case.  However, in light of this decision's grant of service connection for PFB, remand of this issue to the for RO review of these records is not indicated.   

The Veteran provided testimony at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is contained in the claims file.

The issue of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has PFB that first developed during service.


CONCLUSION OF LAW

The criteria for service connection for PFB have been met.  38 U.S.C.A. § 1131 (West 2002); 38 U.S.C.A. § 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist as set forth by the Veterans Claims Assistance Act of 2000 (VCAA) would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

The Veteran asserts that he first developed PFB during service and that he has had it ever since.  The available STRs do not show any complaints or treatment for PFB during service.  On VA examination in December 2010, the Veteran was found to have typical findings of PFB with some hairs being incurved.  He had slight raised, circular, grayish papules representing old scarring from PFB activity.  The diagnosis was PFB.  The examiner opined that without records of treatment for PFB during service that it was less likely as not that the PFB today is related to in-service activity.  However, he went on to indicate that if PFB had been shown by STRs he would opine that it was at least as likely as not that the Veteran's PFB today was related to service. 

Throughout the appeal period, and during his March 2013 Travel Board hearing, the Veteran has consistently maintained that he experienced PFB during his active duty service.  The Board finds the Veteran's statements regarding his experiencing PFB during service to be credible.  Furthermore, the Board finds that the Veteran is competent to provide such evidence because the presence of this disorder is not a determination "medical in nature" and it is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Given that the Veteran is considered capable of recognizing whether he has PFB and given his credible statements that he had PFB during service, the Board finds that the Veteran had PFB during service.  Consequently, the Board finds that the part of the VA examiner's opinion indicating that if the Veteran had PFB during service, then his current PFB is related to service, is supportive of the Veteran's claim.

Therefore, granting the Veteran the benefit of any reasonable doubt in this matter, the Board concludes that service connection for PFB is warranted.  See 38 U.S.C.A. § 1131.


ORDER

Entitlement to service connection for pseudofolliculitis barbae is granted.


REMAND

The Veteran maintains that he is entitled to service connection for sleep apnea.  He testified in March 2013 that he started snoring during service and that his snoring was very loud.  In a December 2010 letter, the Veteran's spouse stated that she noticed that the Veteran began snoring while he was in service.  She said that the snoring was loud and that it has gotten even worse since service.  In March 2013, the Veteran submitted a letter from a friend he was in service with.  The fellow serviceman stated that he remembered that the Veteran had extremely loud snoring when he was in service.  

On his March 2011 notice of disagreement and on his July 2011 substantive appeal, the Veteran appeared to assert that his sleep apnea is secondary to his service-connected disabilities.

The Board notes that the Veteran was not provided a VA examination regarding his sleep apnea claim.  Instead a VA medical opinion was obtained in February 2011 based on a review of the Veteran's claims file.  The Board notes that the VA examiner opined that the Veteran's sleep apnea was not caused by the Veteran's service-connected disabilities.  However, this opinion is inadequate because the VA examiner did not express any opinion as to whether the Veteran's sleep apnea is aggravated by the Veteran's service-connected disabilities.  Furthermore, given the evidence submitted regarding snoring during service, a medical opinion should be obtained regarding whether sleep apnea is related to service with consideration of the evidence that the Veteran snored during service.  Consequently, the Veteran should be provided a VA medical examination regarding sleep apnea and an adequate VA opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records dated from January 18, 2012 to present.

2.  After the above development has been completed, afford the Veteran a VA examination to determine the likely etiology of the Veteran's sleep apnea disorder.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea is a result of active service?  In providing this opinion the examiner should discuss the lay statements that indicate that the Veteran snored during service. 

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea is caused by any of the Veteran's service-connected disabilities, which include a low back disability, severe pes planus, and bilateral knee disability.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea is aggravated (i.e., permanently worsened) beyond the natural progress by any of the Veteran's service-connected disabilities, which include a low back disability, severe pes planus, and bilateral knee disability.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case which includes review of all VA treatment records contained in the Veteran's virtual claims file.  The Veteran and his representative should be provided an appropriate period to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


